Exhibit 10.5
BroadSoft, Inc.
Amended and Restated 2009 Equity Incentive Plan
Adopted by the Board of Directors: April 29, 2009
Approved by the Stockholders: April 30, 2009
Amended and Restated by the Board of Directors: June 15, 2010
Approved by the Stockholders: June 15, 2010
Termination Date: April 28, 2019
1. General.
     (a) Eligible Award Recipients. The persons eligible to receive Awards are
Employees, Directors and Consultants.
     (b) Available Awards. This Plan provides for the grant of the following
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Appreciation Rights, (iv) Restricted Stock Awards, (v) Restricted
Stock Unit Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards,
and (viii) Other Stock Awards.
     (c) Purpose. The Company, by means of this Plan, seeks to secure and retain
the services of the group of persons eligible to receive Awards as set forth in
Section 1(a), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate, and to provide a means by
which such eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Awards.
2. Administration.
     (a) Administration by Board. The Board shall administer this Plan unless
and until the Board delegates administration of this Plan to a Committee or
Committees, as provided in Section 2(c).
     (b) Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of this Plan:
          (i) To determine from time to time (A) which of the persons eligible
under this Plan shall be granted Awards; (B) when and how each Award shall be
granted; (C) what type or combination of types of Award shall be granted;
(D) the provisions of each Award granted (which need not be identical),
including the time or times when a person shall be permitted to receive cash or
Common Stock pursuant to a Stock Award; (E) the number of shares of Common Stock
with respect to which a Stock Award shall be granted to each such person; and
(F) the Fair Market Value applicable to a Stock Award.
          (ii) To construe and interpret this Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for administration of
this Plan. The Board, in

1



--------------------------------------------------------------------------------



 



the exercise of this power, may correct any defect, omission or inconsistency in
this Plan or in any Award Agreement, in a manner and to the extent it shall deem
necessary or expedient to make this Plan or Award fully effective.
          (iii) To settle all controversies regarding this Plan and Awards
granted under it.
          (iv) To accelerate the time at which an Award may first be exercised
or the time during which an Award or any part thereof will vest in accordance
with this Plan, notwithstanding the provisions in the Award stating the time at
which it may first be exercised or the time during which it will vest.
          (v) To suspend or terminate this Plan at any time. Suspension or
termination of this Plan shall not impair rights and obligations under any Award
granted while this Plan is in effect except with the written consent of the
affected Participant.
          (vi) To amend this Plan in any respect the Board deems necessary,
appropriate or desirable, including, without limitation, relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to bring this Plan or Awards granted under this Plan into
compliance therewith, subject to the limitations, if any, of applicable law.
However, except as provided in Section 9(a) relating to Capitalization
Adjustments, to the extent required by applicable law or listing requirements,
stockholder approval shall be required for any amendment of this Plan that
either (A) materially increases the number of shares of Common Stock available
for issuance under this Plan, (B) materially expands the class of individuals
eligible to receive Awards under this Plan, (C) materially increases the
benefits accruing to Participants under this Plan or materially reduces the
price at which shares of Common Stock may be issued or purchased under this
Plan, (D) materially extends the term of this Plan, or (E) expands the types of
Awards available for issuance under this Plan. Except as provided above, rights
under any Award granted before amendment of this Plan shall not be impaired by
any amendment of this Plan unless (1) the Company requests the consent of the
affected Participant, and (2) such Participant consents in writing.
          (vii) To submit any amendment to this Plan for stockholder approval,
including, but not limited to, amendments to this Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
Incentive Stock Options or (C) Rule 16(b)-3.
          (viii) To approve forms of Award Agreements for use under this Plan
and to amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in this Plan
that are not subject to Board discretion; provided, however, that except with
respect to amendments that disqualify or impair the status of an Incentive Stock
Option, a Participant’s rights under any Award shall not be impaired by any such
amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, the Board may
amend the terms of any one or more Awards without the affected Participant’s
consent if necessary to maintain the qualified status of the

2



--------------------------------------------------------------------------------



 



Award as an Incentive Stock Option or to bring the Award into compliance with
Section 409A of the Code.
          (ix) Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of this Plan or Awards.
          (x) To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in this Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.
          (xi) To effect, at any time and from time to time, with the consent of
any adversely affected Participant, (A) the reduction of the exercise price or
strike price of any outstanding Option or SAR under this Plan, (B) the
cancellation of any outstanding Option or SAR under this Plan and the grant in
substitution therefor of (1) a new Option or SAR under this Plan or another
equity plan of the Company covering the same or a different number of shares of
Common Stock, (2) a Restricted Stock Award, (3) a Restricted Stock Unit Award,
(4) an Other Stock Award, (5) cash and/or (6) other valuable consideration (as
determined by the Board, in its sole discretion), or (C) any other action that
is treated as a repricing under generally accepted accounting principles.
     (c) Delegation to Committee.
          (i) General. The Board may delegate some or all of the administration
of this Plan to a Committee or Committees. If administration of this Plan is
delegated to a Committee, the Committee shall have, in connection with the
administration of this Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of this Plan, as may be
adopted from time to time by the Board. The Committee may, at any time, abolish
the subcommittee and/or revest in the Committee any powers delegated to the
subcommittee. The Board may retain the authority to concurrently administer this
Plan with the Committee and may, at any time, revest in the Board some or all of
the powers previously delegated.
          (ii) Section 162(m) and Rule 16b-3 Compliance. The Committee may
consist solely of two or more Outside Directors, in accordance with Section
162(m) of the Code, and solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3.
     (d) Delegation to an Officer. The Board may delegate to one or more
Officers of the Company the authority to do one or both of the following:
(i) designate Officers and Employees of the Company or any of its Subsidiaries
to be recipients of Options (and, to the extent permitted by applicable law,
other Stock Awards) and the terms thereof, and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Officers and Employees; provided, however, that the Board resolutions regarding
such delegation shall specify the total number of shares of Common Stock that
may be subject to the Stock Awards

3



--------------------------------------------------------------------------------



 



granted by such Officer and that such Officer may not grant a Stock Award to
himself or herself. Notwithstanding the foregoing, the Board may not delegate
authority to an Officer to determine the Fair Market Value.
     (e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
     (f) Arbitration. Any dispute or claim concerning any Awards granted (or not
granted) pursuant to this Plan or any disputes or claims relating to or arising
out of this Plan shall be fully, finally and exclusively resolved by binding and
confidential arbitration conducted pursuant to the Commercial Arbitration Rules
of the American Arbitration Association in the location of the Company’s
principal headquarters. The Company shall pay the costs of filing the
arbitration and the arbitrator’s fees and expenses (but each side shall be
responsible for paying their own attorneys’ fees and expenses). By accepting an
Award, Participants and the Company waive their respective rights to have any
such disputes or claims tried by a judge or jury.
3. Shares Subject to this Plan.
     (a) Share Reserve. Subject to Section 9(a) relating to Capitalization
Adjustments, and to the provisions in this Section 3(a) relating to automatic
increases on January 1st of each year, the aggregate number of shares of Common
Stock that may be issued pursuant to Stock Awards from and after the Original
Effective Date shall not exceed 3,777,391 shares (which includes (i) 59,050
shares of Common Stock that were previously held in reserve under the Company’s
1999 Stock Incentive Plan, but which were unused, and which have been
transferred to this Plan, (ii) the additional shares of Common Stock that may
revert to this Plan pursuant to this Section 3(a) and (iii) an additional
333,333 shares which were added to this Plan in connection with the amendment
and restatement of this Plan, effective on the IPO Date). If any outstanding
stock option granted under the Company’s 1999 Stock Incentive Plan should for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the shares of Common Stock that are not acquired under
any such stock option shall revert to, and become available for issuance under,
this Plan. If stock that has been issued to a Participant under the 1999 Stock
Incentive Plan pursuant to unrestricted or restricted stock awards is
subsequently forfeited or reacquired by the Company as a result of the failure
to vest or satisfy any other contingency, such stock also shall revert to this
Plan and be available for future issuance hereunder. The maximum aggregate
number of additional shares of Common Stock that may revert to this Plan under
these provisions is 3,051,675 shares. In addition, the number of shares of
Common Stock available for issuance under this Plan shall automatically increase
on January 1st of each year for a period of nine (9) years commencing on
January 1, 2011 and ending on (and including) January 1, 2019, in an amount
equal to the lesser of (A) four and one-half percent (4.5%) of the total number
of shares of Common Stock outstanding on December 31st of the preceding calendar
year, or (B) 1,250,000 shares. Notwithstanding the foregoing, the Board may act,
prior to the first day of any calendar year, to provide that there shall be no
increase in the share reserve for such calendar year or that the increase in the
share reserve for such calendar year shall be a lesser number of shares of
Common Stock than would otherwise occur pursuant to the preceding sentence. For
clarity, the limitation in this Section 3(a) is a limitation in the number of
shares of Common Stock that may be issued pursuant to this Plan.

4



--------------------------------------------------------------------------------



 



Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a). Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance shall not reduce the
number of shares available for issuance under this Plan.
     (b) Reversion of Shares to the Share Reserve. If any shares of Common Stock
issued pursuant to a Stock Award are forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares in
the Participant, then the shares which are forfeited shall revert to and again
become available for issuance under this Plan. Also, any shares reacquired by
the Company pursuant to Section 8(g) or as consideration for the exercise of an
Option shall again become available for issuance under this Plan. Furthermore,
if a Stock Award (i) expires or otherwise terminates without having been
exercised in full or (ii) is settled in cash (i.e., the holder of the Stock
Award receives cash rather than stock), such expiration, termination or
settlement shall not reduce (or otherwise offset) the number of shares of Common
Stock that may be issued pursuant to this Plan. Notwithstanding the provisions
of this Section 3(b), any such shares shall not be subsequently issued pursuant
to the exercise of Incentive Stock Options.
     (c) Incentive Stock Option Limit. Notwithstanding anything to the contrary
in this Section 3 and subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be 15,000,000 shares of Common Stock.
     (d) Section 162(m) Limitation on Annual Grants. Subject to the provisions
of Section 9(a) relating to Capitalization Adjustments, at such time as the
Company may be subject to the applicable provisions of Section 162(m) of the
Code, a maximum of 2,750,000 shares of Common Stock subject to Options, Stock
Appreciation Rights and Other Stock Awards whose value is determined by
reference to an increase over an exercise or strike price of at least one
hundred percent (100%) of the Fair Market Value on the date any such Stock Award
is granted may be granted to any Participant during any calendar year.
Notwithstanding the foregoing, if any additional Options, Stock Appreciation
Rights or Other Stock Awards whose value is determined by reference to an
increase over an exercise or strike price of at least one hundred percent (100%)
of the Fair Market Value on the date the Stock Award is granted to any
Participant during any calendar year, compensation attributable to the exercise
of such additional Stock Awards shall not satisfy the requirements to be
considered “qualified performance-based compensation” under Section 162(m) of
the Code unless such additional Stock Award is approved by the Company’s
stockholders.
     (e) Source of Shares. The stock issuable under this Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
4. Eligibility.
     (a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof

5



--------------------------------------------------------------------------------



 



(as such terms are defined in Sections 424(e) and (f) of the Code). Stock Awards
other than Incentive Stock Options may be granted to Employees, Directors and
Consultants; provided, however, Nonstatutory Stock Options and SARs may not be
granted to Employees, Directors and Consultants who are providing Continuous
Service only to any “parent” of the Company, as such term is defined in Rule 405
promulgated under the Securities Act, unless the stock underlying such Stock
Awards is treated as “service recipient stock” under Section 409A of the Code
because the Stock Awards are granted pursuant to a corporate transaction (such
as a spin off transaction) or unless such Stock Awards comply with the
distribution requirements of Section 409A of the Code.
     (b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value on the date of
grant and the Option is not exercisable after the expiration of five (5) years
from the date of grant.
5. Provisions relating to Options and Stock Appreciation Rights.
     Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. The provisions of
separate Options or SARs need not be identical; provided, however, that each
Option Agreement or Stock Appreciation Right Agreement shall conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:
     (a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.
     (b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option or SAR on the date the Option or SAR is
granted. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise price (or strike price) lower than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option or SAR if such
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and, if
applicable, 424(a) of the Code. Each SAR will be denominated in shares of Common
Stock equivalents.
     (c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the

6



--------------------------------------------------------------------------------



 



following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to utilize
a particular method of payment. The permitted methods of payment are as follows:
          (i) by cash, check, bank draft or money order payable to the Company;
          (ii) pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;
          (iii) by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;
          (iv) if the option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued; provided further, that shares of Common Stock will no longer be subject
to an Option and will not be exercisable thereafter to the extent that
(A) shares issuable upon exercise are reduced to pay the exercise price pursuant
to the “net exercise,” (B) shares are delivered to the Participant as a result
of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations; or
          (v) in any other form of legal consideration that may be acceptable to
the Board.
     (d) Exercise and Payment of a SAR. To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (i) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of Common Stock equivalents in
which the Participant is vested under such Stock Appreciation Right, and with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (ii) the strike price, if any, that will be determined by the
Board at the time of grant of the Stock Appreciation Right. The appreciation
distribution in respect to a Stock Appreciation Right may be paid in Common
Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Stock
Appreciation Right Agreement evidencing such Stock Appreciation Right.
     (e) Transferability of Options and SARs. The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board shall determine. In the absence of such a determination by the
Board to the contrary, the following restrictions on the transferability of
Options and SARs shall apply:

7



--------------------------------------------------------------------------------



 



          (i) Restrictions on Transfer. An Option or SAR shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Participant only by the Participant;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option or SAR in a manner that is not prohibited by applicable tax and
securities laws upon the Participant’s request. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.
          (ii) Domestic Relations Orders. Notwithstanding the foregoing, an
Option or SAR may be transferred pursuant to a domestic relations order;
provided, however, that if an Option is an Incentive Stock Option, such Option
shall be deemed to be a Nonstatutory Stock Option as a result of such transfer.
          (iii) Beneficiary Designation. Notwithstanding the foregoing, the
Participant may, by delivering written notice to the Company, in a form provided
by or otherwise satisfactory to the Company, designate a third party who, in the
event of the death of the Participant, shall thereafter be entitled to exercise
the Option or SAR and receive the Common Stock or other consideration resulting
from such exercise. In the absence of such a designation, the executor or
administrator of the Participant’s estate shall be entitled to exercise the
Option or SAR and receive the Common Stock or other consideration resulting from
such exercise.
     (f) Vesting Generally. The total number of shares of Common Stock subject
to an Option or SAR may vest and therefore become exercisable in periodic
installments that may or may not be equal. The Option or SAR may be subject to
such other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options or SARs may vary. The provisions of this Section 5(f) are
subject to any Option or SAR provisions governing the minimum number of shares
of Common Stock as to which an Option or SAR may be exercised.
     (g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than upon the
Participant’s death or Disability), the Participant may exercise his or her
Option or SAR (to the extent that the Participant was entitled to exercise such
Award as of the date of termination of Continuous Service) but only within such
period of time ending on the earlier of (i) the date three (3) months following
the termination of the Participant’s Continuous Service (or such longer or
shorter period specified in the applicable Award Agreement), or (ii) the
expiration of the term of the Option or SAR as set forth in the Award Agreement.
If, after termination of Continuous Service, the Participant does not exercise
his or her Option or SAR within the time specified herein or in the Award
Agreement (as applicable), the Option or SAR shall terminate.
     (h) Extension of Termination Date. If the exercise of an Option or SAR
following the termination of the Participant’s Continuous Service (other than
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a total period of three
(3) months (that need not be consecutive) after the termination of the
Participant’s Continuous Service during

8



--------------------------------------------------------------------------------



 



which the exercise of the Option or SAR would not be in violation of such
registration requirements, or (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement. In addition, unless
otherwise provided in a Participant’s Award Agreement, if the sale of any Common
Stock received upon exercise of an Option or SAR following the termination of
the Participant’s Continuous Service would violate the Company’s insider trading
policy, then the Option or SAR shall terminate on the earlier of (i) the
expiration of a period equal to the applicable post-termination exercise period
after the termination of the Participant’s Continuous Service during which the
sale of the Common Stock received upon exercise of the Option or SAR would not
be in violation of the Company’s insider trading policy, or (ii) the expiration
of the term of the Option or SAR as set forth in the applicable Award Agreement.
     (i) Disability of Participant. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Option or SAR
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement), or (ii) the expiration of the term of
the Option or SAR as set forth in the Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the time specified herein or in the Award Agreement (as applicable), the
Option or SAR (as applicable) shall terminate.
     (j) Death of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if
(i) a Participant’s Continuous Service terminates as a result of the
Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Award Agreement for exercisability after the termination of the
Participant’s Continuous Service (for a reason other than death), then the
Option or SAR may be exercised (to the extent the Participant was entitled to
exercise such Option or SAR as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance or by a person designated to exercise the Option or SAR
upon the Participant’s death, but only within the period ending on the earlier
of (A) the date eighteen (18) months following the date of death (or such longer
or shorter period specified in the Award Agreement), or (B) the expiration of
the term of such Option or SAR as set forth in the Award Agreement. If, after
the Participant’s death, the Option or SAR is not exercised within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
shall terminate.
     (k) Non-Exempt Employees. No Option or SAR, whether or not vested, granted
to an Employee who is a non-exempt employee for purposes of the Fair Labor
Standards Act of 1938, as amended, shall be first exercisable for any shares of
Common Stock until at least six (6) months following the date of grant of the
Option or SAR. Notwithstanding the foregoing, consistent with the provisions of
the Worker Economic Opportunity Act, (i) in the event of the Participant’s death
or Disability, (ii) upon a Corporate Transaction in which such Option or SAR is
not assumed, continued, or substituted, (iii) upon a Change in Control, or
(iv) upon the Participant’s retirement (as such term may be defined in the
Participant’s Award Agreement or in another applicable agreement or in
accordance with the Company’s then current employment

9



--------------------------------------------------------------------------------



 



policies and guidelines), any such vested Options and SARs may be exercised
earlier than six (6) months following the date of grant. The foregoing provision
is intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of an Option or SAR will be exempt from
his or her regular rate of pay.
     (l) Early Exercise. With respect to an Option granted prior to the IPO
Date, the Option may, but need not, include a provision whereby the Participant
may elect at any time before the Participant’s Continuous Service terminates to
exercise the Option as to any part or all of the shares of Common Stock subject
to the Option prior to the full vesting of the Option. Any unvested shares of
Common Stock so purchased may be subject to a repurchase option in favor of the
Company or to any other restriction the Board determines to be appropriate. The
Company shall not be required to exercise its repurchase option until at least
six (6) months (or such longer or shorter period of time required to avoid
classification of the Option as a liability for financial accounting purposes)
have elapsed following exercise of the Option unless the Board otherwise
specifically provides in the Option Agreement.
6. Provisions of Stock Awards other than Options and SARs.
     (a) Restricted Stock Awards. Each Restricted Stock Award Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall conform to (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:
          (i) Consideration. A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company, (B) past services to the Company or an Affiliate, or (C) any other form
of legal consideration (including future services) that may be acceptable to the
Board, in its sole discretion, and permissible under applicable law.
          (ii) Vesting. Shares of Common Stock awarded under the Restricted
Stock Award Agreement may be subject to forfeiture to the Company in accordance
with a vesting schedule to be determined by the Board.
          (iii) Termination of Participant’s Continuous Service. If a
Participant’s Continuous Service terminates, the Company may receive through a
forfeiture condition or a repurchase right any or all of the shares of Common
Stock held by the Participant that have not vested as of the date of termination
of Continuous Service under the terms of the Restricted Stock Award Agreement.

10



--------------------------------------------------------------------------------



 



          (iv) Transferability. Rights to acquire shares of Common Stock under
the Restricted Stock Award Agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.
          (v) Dividends. A Restricted Stock Award Agreement may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.
     (b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical;
provided, however, that each Restricted Stock Unit Award Agreement shall conform
to (through incorporation of the provisions hereof by reference in the Agreement
or otherwise) the substance of each of the following provisions:
          (i) Consideration. At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.
          (ii) Vesting. At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions on or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.
          (iii) Payment. A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.
          (iv) Additional Restrictions. At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.
          (v) Dividend Equivalents. Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock covered by the Restricted Stock
Unit Award in such manner as determined by the Board. Any additional shares
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Restricted Stock Unit Award Agreement to which they relate.

11



--------------------------------------------------------------------------------



 



          (vi) Termination of Participant’s Continuous Service. Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.
     (c) Performance Awards.
          (i) Performance Stock Awards. A Performance Stock Award is a Stock
Award that may vest or may be exercised contingent upon the attainment during a
Performance Period of certain Performance Goals. A Performance Stock Award may,
but need not, require the completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee, in its sole discretion. The maximum number of
shares covered by an Award that may be granted to any Participant in a calendar
year attributable to Stock Awards described in this Section 6(c)(i) (whether the
grant, vesting or exercise is contingent upon the attainment during a
Performance Period of the Performance Goals) shall not exceed 2,750,000 shares
of Common Stock. The Board may provide for or, subject to such terms and
conditions as the Board may specify, may permit a Participant to elect for, the
payment of any Performance Stock Award to be deferred to a specified date or
event. In addition, to the extent permitted by applicable law and the applicable
Award Agreement, the Board may determine that cash may be used in payment of
Performance Stock Awards.
          (ii) Performance Cash Awards. A Performance Cash Award is a cash award
that may be paid contingent upon the attainment during a Performance Period of
certain Performance Goals. A Performance Cash Award may also require the
completion of a specified period of Continuous Service. At the time of grant of
a Performance Cash Award, the length of any Performance Period, the Performance
Goals to be achieved during the Performance Period, and the measure of whether
and to what degree such Performance Goals have been attained shall be
conclusively determined by the Committee, in its sole discretion. In any
calendar year, the Committee may not grant a Performance Cash Award that has a
maximum value that may be paid to any Participant in excess of $1,000,000. The
Board may provide for or, subject to such terms and conditions as the Board may
specify, may permit a Participant to elect for, the payment of any Performance
Cash Award to be deferred to a specified date or event. The Board may specify
the form of payment of Performance Cash Awards, which may be cash or other
property, or may provide for a Participant to have the option for his or her
Performance Cash Award, or such portion thereof as the Board may specify, to be
paid in whole or in part in cash or other property.
          (iii) Board Discretion. The Committee retains the discretion to reduce
or eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period.
          (iv) Section 162(m) Compliance. Unless otherwise permitted in
compliance with the requirements of Section 162(m) of the Code with respect to
an Award intended to qualify as “performance-based compensation” thereunder, the
Committee shall establish the

12



--------------------------------------------------------------------------------



 



Performance Goals applicable to, and the formula for calculating the amount
payable under, the Award no later than the earlier of (a) the date ninety
(90) days after the commencement of the applicable Performance Period, or
(b) the date on which twenty-five percent (25%) of the Performance Period has
elapsed, and in either event at a time when the achievement of the applicable
Performance Goals remains substantially uncertain. Prior to the payment of any
compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall certify the
extent to which any Performance Goals and any other material terms under such
Award have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock). Notwithstanding satisfaction of any
completion of any Performance Goals, to the extent specified at the time of
grant of an Award to “covered employees” within the meaning of Section 162(m) of
the Code, the number of shares of Common Stock, Options, cash or other benefits
granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Performance Goals may be reduced by the Committee on the
basis of such further considerations as the Committee, in its sole discretion,
shall determine.
     (d) Other Stock Awards. Other forms of Stock Awards valued in whole or in
part by reference to, or otherwise based on, Common Stock, including the
appreciation in value thereof (e.g., options or stock rights with an exercise
price or strike price less than 100% of the Fair Market Value of the Common
Stock at the time of grant) may be granted either alone or in addition to Stock
Awards provided for under Section 5 and the preceding provisions of this
Section 6. Subject to the provisions of this Plan, the Board shall have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Stock Awards will be granted, the number of shares of Common
Stock (or the cash equivalent thereof) to be granted pursuant to such Other
Stock Awards and all other terms and conditions of such Other Stock Awards.
7. Covenants of the Company.
     (a) Availability of Shares. During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.
     (b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over this Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
this Plan, any Stock Award or any Common Stock issued or issuable pursuant to
any such Stock Award. If, after reasonable efforts, the Company is unable to
obtain from any such regulatory commission or agency the authority that counsel
for the Company deems necessary for the lawful issuance and sale of Common Stock
under this Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained. A Participant shall not be eligible for the grant of
a Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.

13



--------------------------------------------------------------------------------



 



     (c) No Obligation to Notify or Minimize Taxes. The Company shall have no
duty or obligation to any holder of an Award to advise such holder as to the
time or manner of exercising such Stock Award. Furthermore, the Company shall
have no duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of a Stock Award or a possible period in which the
Stock Award may not be exercised. The Company has no duty or obligation to
minimize the tax consequences of a Stock Award to the holder of such Stock
Award.
8. Miscellaneous.
     (a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of
shares of Common Stock pursuant to Stock Awards shall constitute general funds
of the Company.
     (b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.
     (c) Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its terms
and the Participant shall not be deemed to be a stockholder of record until the
issuance of the Common Stock pursuant to such exercise has been entered into the
books and records of the Company.
     (d) No Employment or Other Service Rights. Nothing in this Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto shall confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.
     (e) Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

14



--------------------------------------------------------------------------------



 



     (f) Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (A) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (B) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under this Plan as such counsel deems necessary, appropriate or desirable to
comply with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
     (g) Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Stock Award; provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law (or such lower amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding payment from any amounts otherwise payable to the
Participant; (iv) withholding cash from an Award settled in cash; or (v) by such
other method as may be set forth in the Award Agreement.
     (h) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet (or other shared electronic medium controlled
by the Company to which the Participant has access).
     (i) Deferrals. To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company. The Board is authorized
to make deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of

15



--------------------------------------------------------------------------------



 



Continuous Service, and implement such other terms and conditions consistent
with the provisions of this Plan and in accordance with applicable law.
     (j) Compliance with Section 409A. To the extent that the Board determines
that any Award granted hereunder is subject to Section 409A of the Code, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, this Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded and a Participant
holding an Award that constitutes “deferred compensation” under Section 409A of
the Code is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount shall be made upon a “separation from
service” before a date that is six (6) months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death.
9. Adjustments upon Changes in Common Stock; Other Corporate Events.
     (a) Capitalization Adjustments.
          (i) Reverse Stock Split. In the event of a Reverse Stock Split, the
maximum number of securities subject to this Plan pursuant to Section 3(a)
(including the number of securities that may be added to the shares available
for issuance each year and the maximum aggregate number of securities that may
become available for issuance under this Plan pursuant to the annual evergreen
clause in Section 3(a)), the maximum number of securities that may be issued
pursuant to the exercise of Incentive Stock Options pursuant to Section 3(c),
the maximum number of securities that may be awarded to any person pursuant to
Sections 3(d) and 6(c)(i) and the number of securities and price per share of
stock subject to outstanding Stock Awards shall be automatically adjusted to
take into account the Reverse Stock Split.
          (ii) Capitalization Adjustments. In the event of a Capitalization
Adjustment except for the Reverse Stock Split, the Board shall appropriately and
proportionately adjust: (A) the class(es) and maximum number of securities
subject to this Plan pursuant to Section 3(a), (B) the class(es) and maximum
number of securities that may be issued pursuant to the exercise of Incentive
Stock Options pursuant to Section 3(c), (C) the class(es) and maximum number of
securities that may be awarded to any person pursuant to Sections 3(d) and
6(c)(i), and (iv) the class(es) and number of securities and price per share of
stock subject to outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.
     (b) Dissolution or Liquidation. Except as otherwise provided in the Stock
Award Agreement, in the event of a dissolution or liquidation of the Company,
all outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition

16



--------------------------------------------------------------------------------



 



may be repurchased by or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service; provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.
     (c) Corporate Transaction. The following provisions shall apply to Stock
Awards in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the Participant or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award. If there is a
Corporate Transaction, then the Board, or the board of directors of any
corporation or entity assuming the obligations of the Company, shall take any
one or more of the following actions as to outstanding Stock Awards in its sole
and absolute discretion:
          (i) Stock Awards May Be Continued, Assumed or Substituted. Any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under this Plan or may substitute similar stock awards for Stock
Awards outstanding under this Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award, or may assume, continue or substitute
some Stock Awards and not others. The terms of any assumption, continuation or
substitution shall be set by the Board in accordance with the provisions of
Section 2.
          (ii) Accelerated Vesting of Stock Awards. The vesting of any or all
Stock Awards (and, with respect to Options and Stock Appreciation Rights, the
time at which such Stock Awards may be exercised) may be accelerated in full or
in part to a date on or prior to the effective time of such Corporate
Transaction (contingent upon the effectiveness of the Corporate Transaction) as
the Board shall determine, and the Board may further determine that any
reacquisition or repurchase rights held by the Company with respect to a Stock
Award shall lapse in full or in part as of a date on or prior to the effective
time of such Corporate Transaction (contingent upon the effectiveness of the
Corporate Transaction). Any Stock Award whose vesting has been fully accelerated
under this provision may be terminated by the Board in its discretion if such
Award is not exercised, if applicable, on or prior to the effective time of the
Corporate Transaction.
          (iii) Termination of Stock Awards. The Board may provide that all
Stock Awards (including vested Awards that are not exercised) shall immediately
terminate without the payment of any consideration and shall be of no further
force or effect as of the effective time of a Corporate Transaction that is also
a Change in Control.

17



--------------------------------------------------------------------------------



 



          (iv) Payment for Stock Awards in Lieu of Exercise. The Board may
provide that the holder of a Stock Award may not exercise such Stock Award but
will receive a payment, in such form as may be determined by the Board, equal in
value to the excess, if any, of (A) the value of the property the holder of the
Stock Award would have received upon the exercise of the Stock Award (including,
at the discretion of the Board, any unvested portion of such Stock Award), over
(B) any exercise price payable by such holder in connection with such exercise.
The Board may provide that part or all of such payment may be delayed in
recognition of escrows, earn outs or other contingencies or hold backs
applicable to the holders of Common Stock as part of the Corporate Transaction.
The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.
     (d) Change in Control. A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration
shall occur.
10. Termination or Suspension of this Plan.
     (a) Plan Term. The Board may suspend or terminate this Plan at any time.
Unless terminated sooner by the Board, this Plan shall automatically terminate
on April 28, 2019, which is the day before the tenth (10th) anniversary of the
Original Effective Date. No Awards may be granted under this Plan while this
Plan is suspended or after it is terminated.
     (b) No Impairment of Rights. Suspension or termination of this Plan shall
not impair rights and obligations under any Award granted while this Plan is in
effect except with the written consent of the affected Participant.
11. Effective Date of Plan.
     This Plan initially became effective on the Original Effective Date. Prior
to the initial public offering of the Common Stock, the Board amended and
restated this Plan and the stockholders approved the amendment and restatement.
The Amended and Restated 2009 Equity Incentive Plan shall become effective on
the IPO Date.
12. Choice of Law.
     The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
13. Definitions. As used in this Plan, the following definitions shall apply to
the capitalized terms indicated below:
      (a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company, as such terms are defined in Rule 405 promulgated
under the Securities Act. The

18



--------------------------------------------------------------------------------



 



Board shall have the authority to determine the time or times at which “parent”
or “subsidiary” status is determined within the foregoing definition.
      (b) “Award” means a Stock Award or a Performance Cash Award.
     (c) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to this Plan or
subject to any Stock Award after the Original Effective Date without the receipt
of consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards No. 123 (revised). Notwithstanding the foregoing,
the conversion of any convertible securities of the Company shall not be treated
as a Capitalization Adjustment.
     (f) “Cause” shall have the meaning ascribed to such term in any then
effective employment agreement or other letter between the Participant and the
Company, or if no such agreement or letter exists, or if the term is not
defined, shall mean with respect to a Participant, the occurrence of any of the
following events: (i) such Participant’s commission of any felony or any crime
involving fraud, embezzlement, theft, dishonesty or other criminal act under the
laws of the United States or any state thereof; or (ii) such Participant’s
insubordination or willful failure to comply with the reasonable material
directions of an officer of the Company or the continued willful neglect or
refusal by Participant to perform such Participant’s duties or responsibilities
(unless such duties or responsibilities are significantly and adversely changed
and Participant has objected to such changes in a writing presented to an
officer of the Company). The determination that a termination of the
Participant’s Continuous Service is either for Cause or without Cause shall be
made by the Company in its sole discretion. Any determination by the Company
that the Continuous Service of a Participant was terminated by reason of
dismissal without Cause for the purposes of outstanding Stock Awards held by
such Participant shall have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.
     (g) “Change in Control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
          (i) any Exchange Act Person becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person that acquires the Company’s securities
in a transaction or series of related transactions the primary purpose of which
is to

19



--------------------------------------------------------------------------------



 



obtain financing for the Company through the issuance of equity securities
(which includes an offering of Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission), or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this
subsection (B)) as a result of the acquisition of voting securities by the
Company, and after such share acquisition, the Subject Person becomes the Owner
of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change in Control shall be deemed to occur;
          (ii) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
          (iii) there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or
          (iv) individuals who, on the IPO Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member shall, for purposes of this Plan, be considered as a member of the
Incumbent Board.
          Notwithstanding the foregoing definition or any other provision of
this Plan, (A) the term Change in Control shall not include a sale of assets,
merger or other transaction effected exclusively for the purpose of changing the
domicile of the Company, and (B) the definition of Change in Control (or any
analogous term) in an individual written agreement between the Company or any
Affiliate and the Participant shall supersede the foregoing definition with
respect to Stock Awards subject to such agreement; provided, however, that if no
definition of Change in Control or any analogous term is set forth in such an
individual written agreement, the foregoing definition shall apply.

20



--------------------------------------------------------------------------------



 



     (h) “Code” means the Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.
     (i) “Committee” means a committee of two (2) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).
     (j) “Common Stock” means the common stock of the Company.
     (k) “Company” means BroadSoft, Inc., a Delaware corporation.
     (l) “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of this Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.
     (m) “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director, or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering service ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example, a change in status from an employee of the
Company to a consultant of an Affiliate or to a Director shall not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave. Notwithstanding the foregoing, a leave of
absence shall be treated as Continuous Service for purposes of vesting in a
Stock Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.
     (n) “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
          (i) a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;
          (ii) a sale or other disposition of at least fifty percent (50%) of
the outstanding securities of the Company;

21



--------------------------------------------------------------------------------



 



          (iii) a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or
          (iv) a merger, consolidation or similar transaction following which
the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.
     (o) “Covered Employee” shall have the meaning provided in Section 162(m)(3)
of the Code.
     (p) “Director” means a member of the Board.
     (q) “Disability” means, with respect to a Participant, the inability of
such Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
     (r) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of this
Plan.
     (s) “Entity” means a corporation, partnership, limited liability company or
other entity.
     (t) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
     (u) “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Original Effective Date of this Plan as set forth in Section 11, is the
Owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.
     (v) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

22



--------------------------------------------------------------------------------



 



          (i) If the Common Stock is listed on any established stock exchange or
traded on any established market, the Fair Market Value of a share of Common
Stock, unless otherwise determined by the Board, shall be the closing sales
price for such stock as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in a source the Board deems reliable;
          (ii) Unless otherwise provided by the Board, if there is no closing
sales price for the Common Stock on the date of determination, then the Fair
Market Value shall be the closing selling price on the last preceding date for
which such quotation exists; or
          (iii) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.
     (w) “Incentive Stock Option” means an option granted pursuant to Section 5
of this Plan that is intended to be, and qualifies as, an “incentive stock
option” within the meaning of Section 422 of the Code.
     (x) “IPO Date” means the date of the underwriting agreement between the
Company and the underwriter(s) managing the initial public offering of the
Common Stock, pursuant to which the Common Stock is priced for the initial
public offering.
     (y) “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
     (z) “Nonstatutory Stock Option” means any option granted pursuant to
Section 5 of this Plan that does not qualify as an Incentive Stock Option.
     (aa) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
     (bb) “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to this Plan.
     (cc) “Option Agreement” means a written agreement between the Company and
an Optionholder evidencing the terms and conditions of an Option grant. Each
Option Agreement shall be subject to the terms and conditions of this Plan.
     (dd) “Optionholder” means a person to whom an Option is granted pursuant to
this Plan or, if applicable, such other person who holds an outstanding Option.

23



--------------------------------------------------------------------------------



 



     (ee) “Original Effective Date” means April 29, 2009, which is the date this
Plan was initially approved by the Board and became effective.
     (ff) “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock that is granted pursuant to the terms and
conditions of Section 6(d).
     (gg) “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement shall be subject
to the terms and conditions of this Plan.
     (hh) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
     (ii) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
     (jj) “Participant” means a person to whom an Award is granted pursuant to
this Plan or, if applicable, such other person who holds an outstanding Stock
Award.
     (kk) “Performance Cash Award” means an award of cash granted pursuant to
the terms and conditions of Section 6(c)(ii).
     (ll) “Performance Criteria” means the one or more criteria that the
Committee shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following as determined by the Committee: (i) earnings (including earnings per
share and net earnings); (ii) earnings before interest and taxes; (iii) earnings
before interest, taxes and depreciation; (iv) earnings before interest, taxes,
depreciation and amortization; (v) total stockholder return; (vi) return on
equity or average stockholder’s equity; (vii) return on assets, investment, or
capital employed; (viii) stock price; (ix) margin (including gross margin); (x)
income (before or after taxes); (xi) operating income; (xii) operating income
after taxes; (xiii) pre-tax profit; (xiv) operating cash flow; (xv) sales or
revenue (including deferred revenue) targets; (xvi) increases in revenue or
product revenue (including deferred revenue and deferred product revenue);
(xvii) expenses and cost reduction goals; (xviii) improvement in or attainment
of working capital levels; (xix) economic value added (or an equivalent metric);
(xx) market share; (xxi) cash and cash equivalents; (xxii) cash flow;
(xxiii) cash flow per share; (xxiv) share price performance; (xxv) debt
reduction; (xxvi) implementation

24



--------------------------------------------------------------------------------



 



or completion of projects or processes; (xxvii) customer satisfaction;
(xxviii) stockholders’ equity; (xxix) capital expenditures; (xxx) debt levels;
(xxxi) operating profit or net operating profit; (xxxii) workforce diversity;
(xxxiii) growth of net income or operating income; (xxxiv) billings; and
(xxxv) to the extent that an Award is not intended to comply with Section 162(m)
of the Code, other measures of performance selected by the Board or the
Committee.
     (mm) “Performance Goals” means, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Unless specified otherwise by the Committee (i) in the Award Agreement at the
time the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the
Committee shall appropriately make adjustments in the method of calculating the
attainment of Performance Goals for a Performance Period as follows: (1) to
exclude restructuring and/or other nonrecurring charges; (2) to exclude exchange
rate effects, as applicable, for non-U.S. dollar denominated Performance Goals;
(3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; and (5) to exclude the effects of any “extraordinary items” as
determined under generally accepted accounting principles.
     (nn) “Performance Period” means the period of time selected by the
Committee over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Stock Award or a Performance Cash Award. Performance Periods may be of
varying and overlapping duration, at the sole discretion of the Committee.
     (oo) “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).
     (pp) “Plan” means this BroadSoft, Inc. Amended and Restated 2009 Equity
Incentive Plan.
     (qq) “Restricted Stock Award” means an award of shares of Common Stock that
is granted pursuant to the terms and conditions of Section 6(a).
     (rr) “Restricted Stock Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award. Each Restricted Stock Award Agreement
shall be subject to the terms and conditions of this Plan.
     (ss) “Restricted Stock Unit Award” means a right to receive shares of
Common Stock that is granted pursuant to the terms and conditions of
Section 6(b).
     (tt) “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions

25



--------------------------------------------------------------------------------



 



of a Restricted Stock Unit Award grant. Each Restricted Stock Unit Award
Agreement shall be subject to the terms and conditions of this Plan.
     (uu) “Reverse Stock Split” means the reverse stock split of the Company’s
capital stock to be effected in connection with the Company’s initial public
offering of the Common Stock, which will become effective after June 1, 2010 and
prior to the IPO Date.
     (vv) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
     (ww) “Securities Act” means the Securities Act of 1933, as amended.
     (xx) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.
     (yy) “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of this Plan.
     (zz) “Stock Award” means any right to receive Common Stock granted under
this Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.
     (aaa) “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement shall be subject to the terms and conditions of this
Plan.
     (bbb) “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%) .
     (ccc) “Ten Percent Stockholder” means a person who Owns (or is deemed to
Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate.

26